Title: To Thomas Jefferson from James Brown, 1 August 1792
From: Brown, James
To: Jefferson, Thomas



Dear Sir
Richmond 1st: Augt. 1792

I am this moment favored with your letter of the 29th: Ulto: and think as you do on the Subject of Stocks Grain &ca. I have very late letters from different ports in Europe, all state a great surpluss of Grain at the different markets, so great indeed at Lizbon that 50 heavy  ships were then and had been laying some time in that port loaded for want of Grainarys, these Crops at same time were promising. I am much pleased to Observe you intend shipping your Tobacco to London hereafter. To give you an idea of the quality of the Crop sold Mr. Donald 1790 I beg leave to annex you the quality list returned me, which proves better than most Crops I shipped that year. If you could prevail on your Overseers to Std. ¼ or ⅕ of your Crop, the Std. to be taken clean out, the Tobacco laid loose in the Hhd. and prized to [Wt?] 2000 ℔. I am well satisfied it would answer well. The Leaf Ought to be packed up as nice and clean as possible and all sent to this place by the 1st: Augt. at furthest, that it may go hence at a good Season of the year. The money you mention or to double the Amount you may have at Any moment. Mean time I am with Respect Dear Sir Your Ob. Hl. St.

James Brown

